         Case 1:17-cr-00630-ER Document 264 Filed 04/06/20 Page 1 of 2



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                    April 6, 2020                  April 1, 2020

BY EMAIL
                                                                                   , last page.
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Karl Sebastian Greenwood, S5 17 Cr. 630 (ER)

Dear Judge Ramos:

       The Government submits this letter to respectfully request an adjournment of the pretrial
conference scheduled in the above-captioned case on April 3, 2020 at 11:30 a.m. The
Government recently provided additional discovery materials to the defendant. Counsel for the
defendant, Anthony Strazza, Esq., has indicated that the defendant requires additional time to
review those materials and to engage in any appropriate discussions with the Government
regarding a potential resolution of this matter. Accordingly, the parties jointly request an
adjournment of approximately 60 days. The Government also moves, with the consent of the
defendant, to exclude from the Speedy Trial Act’s operation, the time between April 3, 2020 and
the particular adjourn date chosen by the Court, in the interests of justice. See 18 U.S.C.
§ 3161(h)(7)(A).

       In addition, the Government requests that Superseding Indictment S5 17 Cr. 630 (ER) be
unsealed and docketed, along with certain other filings related to the case. The defendant takes
no position on this request.
           Case 1:17-cr-00630-ER Document 264 Filed 04/06/20 Page 2 of 2
Letter to the Honorable Edgardo Ramos
April 1, 2020




                                                                 Respectfully submitted,

                                                                 GEOFFREY S. BERMAN
                                                                 United States Attorney

                                                        By:              /s/
                                                                 Christopher J. DiMase / Nicholas Folly/
                                                                 Julieta V. Lozano
                                                                 Assistant United States Attorneys /
                                                                 Special Assistant United States Attorney
                                                                 (212) 637-2433 / (212) 637-1060 /
                                                                 (212) 335-4025

cc:      Anthony Strazza, Esq. (by email)
The April 3 pretrial conference is hereby adjourned to June 3, 2020, at 10:00 AM. Speedy trial time is excluded
from today, April 3, 2020, to June 3, 2020, in the interest of justice. The Clerk of the Court is respectfully directed
to unseal the S5 Indictment, S5 17-cr-630 (ER).
SO ORDERED.


                                                                                     4/6/2020




                                                           2
